 

Monaker Group, Inc. 8-K [mkgi-8k_040319.htm]

Exhibit 10.1 



PROMISSORY NOTE

$125,000 April 3, 2019

 

FOR VALUE RECEIVED, the undersigned, Monaker Group, Inc, a Nevada company,
having an address at 2893 Executive Park Drive, Suite 201, Weston FL 33331
(“Borrower”), promises to pay to the order of the William Kerby (“Lender”),
located at 2494 Princeton Ct, Weston FL 33327, the principal sum, of one hundred
tWENTY five Thousand ($125000) Dollars (the “Principal Amount”), together with
interest on the unpaid Principal Amount thereof from the date of the execution
(the “Execution Date”), at the rates provided herein until April 30th , 2019
(the “Maturity Date”); provided, however, that from and after (i) the Maturity
Date, whether upon stated maturity, acceleration or otherwise, or (ii) the date
on which the interest rate hereunder is increased to the Default Rate (as
hereinafter defined) as provided herein, such additional interest shall be
computed at the Default Rate. The Term Period for this Promissory Note is from
the date first written above until April 30th, 2019.

As used herein, the term “Default Rate” shall mean a rate of interest of
eighteen percent (18.0%) per annum, but in no event shall the Default Rate be in
excess of the Maximum Rate (as hereinafter defined).

Principal and interest hereunder shall be payable from the Execution Date,
interest on the Principal Amount outstanding hereof shall accrue at the rate of
twelve (12.0%) percent per annum, for the period beginning on and including the
Execution Date to the Maturity Date of the Loan. All principal, interest and
other sums due hereunder shall be due and payable in full on the Maturity Date.

This Note may be prepaid in whole or in part at any time, without penalty or
premium.

Borrower and each surety, endorser and guarantor hereof hereby waive all demands
for payment, presentations for payment, notices of intention to accelerate
maturity, notices of acceleration of maturity, demand for payment, protest,
notice of protest and notice of dishonor, to the extent permitted by law.
Borrower further waives trial by jury. No extension of time for payment of this
Note or any installment hereof, no alteration, amendment or waiver of any
provision of this Note and no release or substitution of any collateral securing
Borrower’s obligations hereunder shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower under this
Note.

Any forbearance by the holder of this Note in exercising any right or remedy
hereunder or under any other agreement or instrument in connection with the Loan
or otherwise afforded by applicable law, shall not be a waiver or preclude the
exercise of any right or remedy by the holder of this Note. The acceptance by
the holder of this Note of payment of any sum payable hereunder after the due
date of such payment shall not be a waiver of the right of the holder of this
Note to require prompt payment when due of all other sums payable hereunder or
to declare a default for failure to make prompt payment.

 

 



If this Note is placed in the hands of an attorney for collection, Borrower
shall pay all costs incurred and reasonable attorneys’ fees for legal services
in the collection effort, whether or not suit be brought.

At the election of the holder of this Note, all payments due hereunder may be
accelerated, and this Note shall become immediately due and payable without
notice or demand, upon the occurrence of any of the following events (each an
“Event of Default”): (1) Borrower fails to pay on or before the date due, any
amount of principal and/or interest payable hereunder; (2) Borrower fails to
perform or observe any other term or provision of this Note with respect to
payment; provided, however, that Borrower shall be provided with a ten (10)
calendar day period to cure same; (3) Borrower fails to perform or observe any
other term or provision of this Note; provided, however, that Borrower shall be
provided with written notice from Lender of any non-monetary default under this
Note and a thirty (30) calendar day period to cure same; or (4) there exists a
default under or misrepresentation contained in any other agreement, document or
certificate of Borrower in connection with the Loan, which default is not cured
within any grace period expressly provided therefor in such document. In
addition to the rights and remedies provided herein, the holder of this Note may
exercise any other right or remedy in any other document, instrument or
agreement evidencing, securing or otherwise relating to the indebtedness
evidenced hereby in accordance with the terms thereof, or under applicable law,
all of which rights and remedies shall be cumulative.

If this Note is transferred in any manner, the right, option or other provisions
herein shall apply with equal effect in favor of any subsequent holder hereof.

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the aggregate amount paid or agreed to be paid hereunder
exceed the highest lawful rate permitted under applicable usury law (the
“Maximum Rate”) and the payment obligations of Borrower under this Note are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the maturity of the unpaid principal balance
hereof or otherwise, the aggregate amounts paid on this Note shall include
amounts which by law are deemed interest and which would exceed the Maximum
Rate, Borrower stipulates that payment and collection of such excess amounts
shall have been and will be deemed to have been the result of a mistake on the
part of both Borrower and the holder of this Note, and the party receiving such
excess payments shall promptly credit such excess (to the extent only of such
payments in excess of the Maximum Rate) against the unpaid principal balance
hereof and any portion of such excess payments not capable of being so credited
shall be refunded to Borrower.

 

 



All payments of principal and interest hereunder are payable in lawful money of
the United States of America and shall be made as instructed by Lender.

Borrower is hereby prohibited from exercising against Lender, any right or
remedy which it might otherwise be entitled to exercise against Lender,
including, without limitation, any right of setoff or any defense. Any other
claim that Borrower may have, arising from or related to the transaction
evidenced by this Note shall be asserted only against the Lender.

This Note shall be binding on the parties hereto and their respective heirs,
legal representatives, executors, successors and assigns.

This Note shall be construed without any regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted.

This Note shall be governed by the laws of the State of Florida without regard
to choice of law consideration. Borrower hereby irrevocably consents to the
jurisdiction of the courts of the State of Florida and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note or the Agreement.

This Note may not be changed or terminated orally.

A determination that any portion of this Note is unenforceable or invalid shall
not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision to the extent legally permissible and otherwise as
it may apply to other persons or circumstances.

JURY TRIAL WAIVER. BORROWER AGREES THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR THE HOLDER OF THIS NOTE ON OR WITH
RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES
WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A
JURY. BORROWER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
BORROWER ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF THERE ARE NO
DEFENSES OR OFFSETS TO ANY AMOUNTS DUE IN CONNECTION WITH THE LOAN. FURTHER,
BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND
AGREES THAT THIS PARAGRAPH IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND
THAT LENDER WOULD NOT EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS
PARAGRAPH WERE NOT A PART OF THIS NOTE.

[Remainder of this page intentionally left blank.]

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note on the date set forth
above.





WITNESS:  

BORROWER:

                 

Monaker Group, Inc, a Nevada company

 



    By: /s/ Omar Jimenez       Name: Omar Jimenez      

 

Title:

CFO/COO



 

            /s/ Gesarela Miller     Name:  Gesarela Miller    



 

 

 

STATE OF FLORIDA   )    

) ss.:

COUNTY OF   )





I certify that on _____________, 2019, _____________________ came before me in
person and stated to my satisfaction that he/she:

(a)

made the attached instrument; and

(b)

was authorized to and did execute this instrument on behalf of and as
______________ of _______________, a ____________ company, (the “Company”), the
entity named in this instrument, as the free act and deed of the Company, by
virtue of the authority granted by its operating agreement and its members.



          NOTARY PUBLIC

 

 



 

 

 